Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendment filed 03/07/2022 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the newly added claim 23, i.e., “wherein the continuous catalyst regeneration (CCR) reformer system catalyst comprises a multimetallic catalyst, the multimetallic catalyst comprising platinum”.
It is noted if the amendment was entered, it would overcome the previous claim objections of the record.
It is noted, even if the amendment was entered, Yates in view of Ebner would still meet the proposed claimed amendment recited in claim 23.
Specifically, Yates further teaches regeneration of iridium:platinum catalyst (i.e., a multimetallic catalyst comprising platinum) (Yates, column 13, Example 4).

Applicant primarily argues:
“When viewed as a whole, Yates and Ebner would not reasonably be expected to result in a person having ordinary skill in the art to perform a method of platinum re-dispersion for a continuous catalyst regeneration (CCR) reformer system catalyst in the absence of, at least, the unnecessary and extraneous steps directed to contacting an "at least partially deactivated" catalyst "with hydrogen at an elevated temperature to convert a substantial portion of the ...catalyst to its metallic form," as required by Yates.”

Remarks, p. 8


Given the opening transitional phrase, “comprising”, recited in claim 1, the present claim does not exclude an additional step, such as, contacting the catalyst with hydrogen at an elevated temperature.
Further, given Yates in view of Ebner teaches the presently claimed steps (a) to (d), as set forth on pages 4-6 in the Office action mailed 02/24/2022, Yates in view of Ebner meet the present claims.

Applicant further argues:
“Applicant submits that neither the references suggest the claimed embodiments and that there has been no convincing line of reasoning submitted.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

It’s the Examiner’s position that no impermissible hindsight is used in the Office action.  Specifically, Yates and Ebner are both drawn to precious metal containing catalysts and their agglomeration (i.e., deactivation), and the motivation to combine is from Ebner, namely, at 


Applicant further argues:
“Thus, if there is no apparent reason for adding an additional step to a known methodology or process, then a claim including the additional step is not obvious.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
If “an addition step” refers to using the steam deactivation step of Ebner, it is noted that Yates already discloses providing an agglomerated catalyst (i.e., deactivation) (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3; Yates, column 12, lines 9-13; page 4 of Office Action mailed on 02/24/2022). Ebner is only used to teach a specific method for the providing an agglomerated catalyst in Yates, and with proper motivation to combine.  Therefore, Ebner is not used to teach an additional step.
Further, there is apparent reason to combine the teaching from Ebner with Yates, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12). See page 6 of Office Action mailed 02/24/2022,

Applicant further argues:
“Yates does not provide for a methodology or process for treating the catalyst described therein absent the inalienable required, hydrogen/catalyst treatment described in the foregoing.   Moreover, the hydrogen based process required by Yates further and disadvantageously describes that any hydrogenation steps are performed at an enhanced pressure relative to the ambient ”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, as set forth above, given the opening transitional phrase, “comprising”, recited claim 1, the present claim does not exclude additional steps, such as, contacting the catalyst with hydrogen with hydrogen at elevated temperature.
Secondly, Yates describes the pressure within the contacting zone during the time of hydrogen treatment may vary from about 0.1 to 20 atmospheres (Yates, column 6, lines 39-41). “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, given Yates in view of Ebner teaches the presently claimed steps (a) to (d), as set forth on pages 4-6 in the Office action mailed 02/24/2022, Yates in view of Ebner meet the present claims.

	
Applicant further argues:
“Moreover, and as previously noted, Applicant submits that some of the additional, non- obvious benefits associated with features of the claimed method include the ability to investigate reforming catalyst characteristics a posteriori for individual catalyst systems as well as comparatively investigating two or more reforming catalyst setups as provided, e.g., in paragraphs [0010] and [0016] of the instant application (reproduced below). Accordingly, those of skill in the art would appreciate that such features can beneficially enhance, inter alia, catalytic activity and selectivity for reforming catalyst systems in ways that are neither taught nor suggested by Yates.”

Remarks, p. 10

The Examiner respectfully traverses as follows:



Applicant further argues:
“Applicant maintains that the reference fails to disclose any teaching or suggestion directed to the evaluation or measurement of "platinum," and is indeed silent regarding any per se reference to "platinum" or any specific metal such as a transition metal. Although Ebner generically references, e.g., "exposed metal" (see Ebner at 11 and 15), those of skill in the art appreciate that the unique physicochemical properties of each of the nearly 40 transition metals potentially available for carrying out a catalytic process require empirical experimentation and analysis for any metallic or multimetallic system of interest.
In this regard, although Ebner provides generic and hollow, per se reference to "precious metal" (Id at 15, 26 and 28), Applicant again notes that no disclosure or guidance with regards to the type of precious metal(s) contemplated by the reference is provided. Applicant submits that each of the "precious metals," generally regarded as ruthenium (Ru), rhodium (Rh), palladium 
(Pd), osmium (Os), iridium (Ir) and platinum (Pt), have well-established differences, e.g., in their surficial properties, bulk properties, adsorption energies and bond energies, any of which may (alone or in any combination thereof) may significantly affect the catalytic properties of the Properties of Metals: The Influence of Solid State Parameters on Adsorption and Catalysis," Platinum Metals Rev. 12(3), 100-105 (1968), which was authored by the same corporate entity as Ebner (Johnson Matthey).”

Remarks, p. 12-13

The Examiner respectfully traverses as follows:
As set forth in Office Action mailed on 02/24/2022:
Firstly, as applicant taken noticed, Ebner does disclose regarding “exposed metals”, which would necessarily be any type of metals that is “exposed”, including metal such as platinum, given that nowhere in Ebner excludes platinum being an exposed metal.

Thirdly, the motivation to combine disclosed in Eber, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used, compared to when steam is not used (Ebner, page 16, Table 11, samples No. 2 and No. 12), is due to the steam deactivation, and not due to the type of metal used itself.
Fourthly, although applicant points to G.C. Bond, "Periodic Variations in the Catalytic Properties of Metals: The Influence of Solid State Parameters on Adsorption and Catalysis," Platinum Metals Rev. 12(3), 100-105 (1968) to support that different metals may have differences, e.g., in their surficial properties, bulk properties, adsorption energies and bond energies, there remains no sufficient evidence, i.e., data, that steam deactivation cannot be applied to a catalyst comprising metal such as platinum, merely due to their surficial properties, bulk properties, adsorption energies and bond energies.
Finally, it is the examiner’s position, given that Yate and Eber are drawn to deactivation of catalyst, Eber discloses deactivation of catalyst, comprising exposed metal specifically precious metal, using the steam deactivation, wherein the exposed metal and precious metal would include platinum, and provides a proper motivation to combine, namely to obtain a highly agglomerated catalyst, therefore, it would have been obvious to one of ordinary skill in the art to combine Yate and Eber to arrive the claimed invention, absent evidence to the contrary.


Applicant further argues:
“Applicant further submits that the catalytic system of Ebner is deleteriously characterized by issues that are advantageously avoided by the methodology of the present disclosure… As such, the foregoing failures of the cited reference provides sufficient motivation for the skilled artisan to avoid the teachings and suggestions prescribed by Ebner, and relied upon by the Office Action in levying the instant rejection.”

Remarks, p. 13

The Examiner respectfully traverses as follows:
As set forth in Office Action mailed 02/24/2022:
Ebner is only used as teaching reference in order to teach steam deactivation. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Yates. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

/K. Z./Examiner, Art Unit 1732                               


                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732